Citation Nr: 1729520	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958.  

The matter comes before the Board of Veterans' Appeals (Board) from May 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file.  

This matter was first denied by the Board in February 2015, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a memorandum decision which vacated the February 2015 Board decision and remanded the matter to the Board for readjudication.  Thereafter, this matter was remanded by the Board in December 2016 for additional development consistent with the June 2016 Court decision.  As discussed further below, an additional remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's service connection claim on appeal must again be remanded due to noncompliance with remand directives articulated by the Board in December 2016.  See Stegall, 11 Vet. App. at 271.  

Specifically, the December 2016 Board remand discussed the June 2016 Court memorandum decision which noted that the prior Board denial failed to address favorable evidence regarding the Veteran's claim; specifically, a September 1957 service treatment record which noted the Veteran presented with "tenderness in LS (presumably lumbosacral) area."  

As such, the Board requested an additional VA opinion to determine the likely etiology of the Veteran's back disability.  Specifically, the Board noted that previous VA opinions had neglected to address the September 1957 treatment record and directed that the VA examiner should address whether the September 1957 medical record supports the Veteran's claim.  

In January 2017, a VA examiner reviewed the claims file and opined that the Veteran's current low back disability was less likely than not incurred in or related to active duty.  Rather, the examiner concluded that a post-service 1968 motor vehicle accident resulted in an injury to the Veteran's back which progressed over time due to multiple additional injuries to his current degenerative disease of the lumbar spine.  Significantly, however, the VA examiner failed to address the September 1957 service treatment record as explicitly directed by the Court and the Board; therefore, it does not substantially comply with the Board's prior remand directives and is inadequate to adjudicate the Veteran's service connection claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the January 2017 VA examiner for an addendum opinion regarding the Veteran's claim of entitlement to service connection for a low back disability.  If the January 2017 VA examiner is unavailable, a qualified VA examiner may be substituted.  

The entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  

The VA examiner is asked to render an opinion as to whether the Veteran's current low back disability, to include degenerative disc disease of the lumbar spine, is at least as likely as not (a 50 percent probability or greater) related to active service.  

A detailed rationale must be provided in support of the requested opinions, including a discussion of all relevant evidence within the claims file.  Specifically, in rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence of record, including an explicit discussion of the September 1957 service treatment record documenting tenderness of the Veteran's back.  

2.  After the above development, review the resulting opinion to ensure its adequacy and compliance with the above directive.  If the resulting opinion is inadequate for any reason, take any corrective action warranted.  

3.  Thereafter, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




